Citation Nr: 0607138	
Decision Date: 03/10/06    Archive Date: 03/23/06	

DOCKET NO.  03-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Boston, Massachusetts, that denied entitlement to the 
benefit sought.  

The matter was previously before the Board in October 2004 at 
which time it was remanded for further development.  The case 
has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
development such evidence.  

2.  The medical evidence of record includes a diagnosis of 
PTSD.  

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provided; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As discussed below, VA has fulfilled its duties to notify and 
assist the veteran with regard to the claim.  Accordingly, 
the Board is issuing a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is therefore not prejudiced by appellate review.  

The veteran has been provided with communications from VA, 
including one as recently as December 2004, in which he was 
specifically told what was needed from him with regard to his 
claim for service connection for PTSD.  He was told what the 
evidence had to show to establish service connection and how 
VA could help him obtain evidence for his claim.  He was 
informed that deck logs for the U.S.S. Santa Barbara between 
June 1 and June 10, 1972, had been requested.  He was 
specifically told that it was his responsibility to make sure 
VA received all requested records that were not in the 
possession of a Federal department or agency.  

The Board notes that the Board itself remanded the case in an 
attempt to further assist the veteran in the development of 
his claim.  Additionally, the veteran himself had the 
opportunity to provide testimony at a hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing proceedings is of record and has been reviewed.  

The Board therefore finds that VA has more than fulfilled its 
duties to notify and assist the veteran with regard to his 
claim.  The Board finds it unnecessary to further address the 
requirements of the VCAA with regard to the claim in view of 
the favorable disposition reached herein.  

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.102.  

When there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to a 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Service connection for PTSD requires:  (1) Medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

VA medical evidence of record reveals that the veteran has a 
principal psychiatric diagnosis of PTSD.  

The diagnosis has been based primarily on history given by 
the veteran.  The veteran claims that the stressful incident 
primarily responsible for his developing PTSD occurred on one 
occasion in June 1972, while stationed aboard the U.S.S. 
Santa Barbara (AE-28), when an individual whom he did not 
know placed LSD in his drink.  The veteran claims that he 
reported the incident, and was questioned by the office of 
Naval Investigative Services (NIS) and removed from a ship as 
a result of subsequent threats to his life, including a 
threat from an individual identified as Robert Swenson.  The 
veteran testified at the hearing before the undersigned in 
May 2004 that a search of the individual's locker found drugs 
and paraphernalia.  

The evidence of record includes copies of deck logs that 
essentially chart the ship's course for the timeframe between 
June 1 and June 10, 1972.  Reference was made in the deck 
logs to daily muster reports, absentee lists, and general 
conditions of the ship.  No reference was made to any 
incidents involving drugs or threats to anyone's life.  Also, 
there was no reference to any investigation of any kind.  

Received in March 2005 was a statement dated in February 2005 
from an individual who reported that he was the Damage 
Control Assistant and R Division Officer on board the U.S.S. 
Santa Barbara during the vessel's transit through the Panama 
Canal in June 1972.  The individual recalled having contact 
with the veteran during bridge watches while the ship was 
underway.  The individual stated that he recalled that the 
person who had placed LSD in the veteran's drink was a 
suspected drug dealer.  He added that, when the decision was 
made to take that person and the veteran off the ship, the 
captain of the ship "attempted to put as much of a lid on 
things as he could manage.  In whole or in part this was in 
order to prevent further repercussions."  He added that the 
poisoning and subsequent illness experienced by the veteran 
as a consequence of the individual's actions "was widely 
believed by officers and crew to have been an attempt to 
murder him...."  He added that it was necessary to remove the 
veteran from the ship as it was believed that the veteran 
would continue to be at great risk even with the individual 
gone from the ship.  He recalled that at the time the 
individual was taken off the ship, he was the officer on duty 
on the quarterdeck and watched him depart.  He believed that 
the individual's departure would have been logged in the 
ship's deck log by the Petty Officer of the Watch.  

Also of record is a notation made in December 2005 by the 
Naval Criminal Investigative Service that there was no record 
of an investigation of the incident reported by the veteran 
between June 1 and June 10, 1972.  

The Board does not know what more development can be 
accomplished in order to help the veteran corroborate his 
reported stressors.  With assistance from the service 
department and the National Archives and Records 
Administration, deck logs of the U.S.S. Santa Barbara for the 
period between June 1 and June 10, 1972, have been obtained 
and associated with the claims folder.  Unfortunately, the 
information in the logs is without reference to the reported 
incident, to include the departure of the individual and/or 
the veteran from the ship in June 1972.  Also, the Naval 
Criminal Investigative Service has indicated that there was 
no record of any investigation having taken place with regard 
to the reported incident.  

However, on the other hand, the record contains a 
communication from an officer on board the ship at the time 
of the reported incident,  He recalled the incident 
essentially as the veteran reported it.  He did note that 
when there was a decision made to take the individual and the 
veteran off the ship, the captain of the ship attempted to 
keep things quiet in order to "prevent further 
repercussions."  The Board finds this to be a reasonable 
explanation as to why the incident is not referenced in 
either the ship's deck log or the Naval Criminal 
Investigation Service records.  As noted in the relevant 
regulation, evidence from sources other than veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include statements from 
fellow service members.  Notation is also made in the 
regulation, 38 C.F.R. § 3.304(f) (3), that examples of 
behavioral changes that might constitute credible evidence of 
a stressor include a request for a transfer to another duty 
assignment.  In this case, that was taken care of by the 
veteran's transfer from the ship in June 1972.  

The Board is also mindful that the diagnosis of PTSD has been 
made by several different medical professionals who have 
apparently found the veteran to be credible.  He has also 
been consistent in reporting this incident as being the 
precipitating incident in the development of PTSD.  
Accordingly, particularly with resolution of reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


